ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2009-05-28_ORD_01_NA_01_EN.txt.           JOINT DECLARATION OF JUDGES KOROMA
                      AND YUSUF



  Obligation aut dedere aut judicare — The purpose of Belgium’s request for
provisional measures — Senegal’s assurances serve the purpose of Belgium’s
 equest — Impunity not allowed.

   1. We have voted in favour of the Order but nevertheless have decided
 o append this declaration given the importance of the matters raised in
 he Application and the legal principle involved at this stage of the pro-
ceedings.
   2. The present case between Belgium and Senegal concerns Senegal’s
obligation, under conventional and customary international law, to extra-
dite or prosecute (aut dedere aut judicare) the former President of Chad,
Mr. Hissène Habré, for crimes he is alleged to have committed or ordered
while President in 1982, including
     “murders, acts of torture, abductions, arbitrary arrests and the
     execution of a large number of Chadian civilians and military per-
     sonnel, in particular on the grounds of their ethnicity” (International
     Arrest Warrant of 19 September 2005 issued by the Belgian investi-
     gating judge responsible for the case ; Application instituting pro-
     ceedings of 19 February 2009, Ann. 3, p. 29, para. 2.1).
  3. The Assembly of the African Union, having considered Mr. Habré’s
acts,
     “[observed] that, according to the terms of Articles 3 (h), 4 (h) and
     4 (o) of the Constitutive Act of the African Union, the crimes of
     which Hissène Habré is accused fall within the competence of the
     African Union” (Decision on the Hissène Habré Case and the Afri-
     can Union, AU Doc. Assembly/AU/Dec.127 (VII), Assembly of the
     African Union, Seventh Ordinary Session, 1-2 July 2006, Banjul,
     The Gambia).
  4. Belgium claims that some of its nationals were injured by Habré’s
acts :
        “Between 30 November 2000 and 11 December 2001, a Belgian
     national of Chadian origin and Chadian nationals filed a series of
     criminal complaints with civil-party applications in the Belgian courts
     against the former President of Chad, Mr. Hissène Habré, for crimes
     under international humanitarian law.
        As the present jurisdiction of the Belgian courts is based on the
     complaint filed by a Belgian national of Chadian origin, the Belgian

22

     courts intend to exercise passive personal jurisdiction.” (Application
     instituting proceedings, 19 February 2009, p. 5, para. 3.)
  5. Invoking the principle of aut dedere aut judicare, Belgium asks the
Court
     “to adjudge and declare that Senegal must prosecute Mr. H. Habré
     for . . . crimes of torture and crimes against humanity which are
     alleged against him, failing his extradition to Belgium, where the
     Belgian courts have brought proceedings against him on the same
     grounds as a result of complaints filed in particular by a Belgian vic-
     tim of Chadian origin” (Request for indication of provisional meas-
     ures submitted by the Government of Belgium, 17 February 2009
     (summarizing the submissions in the Application instituting pro-
     ceedings, 19 February 2009)).
   6. The primary conventional authority cited by Belgium for this obli-
gation to extradite or prosecute is the Convention against Torture and
Other Cruel, Inhuman or Degrading Treatment or Punishment,
10 December 1984 (“Torture Convention”). According to its Preamble,
 he object and purpose of the Torture Convention is to ensure the “inher-
ent dignity of the human person” and “to make more effective the strug-
gle against torture and other cruel, inhuman or degrading treatment or
punishment throughout the world”. With regard to the obligation aut
dedere aut judicare, Article 7, paragraph 1, of the Convention against
Torture provides :
        “The State Party in the territory under whose jurisdiction a person
     alleged to have committed any offence referred to in Article 4 is
     found, shall in the cases contemplated in Article 5, if it does not
     extradite him, submit the case to its competent authorities for the
     purpose of prosecution.”
  7. At this stage of the proceedings, the Court has addressed Belgium’s
request, appended to its Application, that the Court indicate provisional
measures, pending a final judgment on the merits,

     “requiring Senegal to take all the steps within its power to keep
     Mr. H. Habré under the control and surveillance of the judicial
     authorities of Senegal so that the rules of international law with
     which Belgium requests compliance may be correctly applied”
     (Request for the indication of provisional measures submitted by the
     Government of Belgium, 17 February 2009).
  8. The purpose of provisional measures is the preservation of the
respective rights of the parties pending the decision of the Court, in order
 o ensure that irreparable prejudice shall not be caused to rights which
are the subject of dispute in judicial proceedings. Belgium has stated that
 his corresponds to its motive in requesting the indication of provisional
measures, specifically because “Senegal is at risk of causing irreparable

23

prejudice . . . to Belgium’s right for Mr. Hissène Habré to be brought to
 rial in Senegal or extradited to Belgium” (CR 2009/8, para. 27 (David)).

  9. Senegal, however, on several occasions during the oral proceedings
declared before the Court that it will not release Mr. Habré pending the
resolution of the case. First, the Agent of Senegal stated :
        “Senegal does not envisage putting an end to the control and sur-
     veillance of Mr. Hissène Habré both before and after the funding
     pledged by the international community has been made available to
     it to cover the legal proceedings concerned.” (CR 2009/9, para. 57
     (Thiam).)
Second, counsel for Senegal declared :
       “In the light of the decision by the African Union, Senegal has
     never had and does not have now any intention to lift the control
     and surveillance measures taken with respect to Mr. Hissène Habré,
     hence, at present, no risk of irreparable prejudice exists, which might
     justify the request for the indication of provisional measures submit-
     ted by Belgium.” (CR 2009/9, para. 12 (Gaye).)

Third, Mr. Demba Kandji, Co-Agent of Senegal, made the following sol-
emn declaration in the course of his presentation of Senegal’s final sub-
missions in the oral pleadings :
        “Senegal is of course prepared solemnly to confirm what it has
     already said :
           ‘By order of my Government, and as Co-Agent of Senegal, I
        hereby confirm what Senegal said last Monday, that is — and I
        shall say this in English to Judge Greenwood, who put the ques-
        tion — ‘Senegal will not allow Mr. Habré to leave Senegal while
        the present case is pending before the Court. Senegal has not the
        intention to allow Mr. Habré to leave the territory while the
        present case is pending before the Court’.” (CR 2009/11, para. 6
        (Kandji).)




   10. In our view, Senegal’s solemn declaration that it “will not allow
Mr. Habré to leave Senegal while the present case is pending before the
Court” (ibid.) preserves the rights of the Parties and ensures against the
risk of irreparable prejudice in exactly the same way as would an order
 ndicating provisional measures. Accordingly, the purpose of Belgium’s
request for the indication of provisional measures having been served,
 here was no further need for the Court to examine the judicial measure
requested by Belgium. In our view, the Court should simply have declared

24

 hat following the declaration by Senegal the request for the indication of
provisional measures had ceased to have any object.

   11. Moreover, it is our view that the Court should have more force-
 ully emphasized that both Parties, Belgium and Senegal, as well as the
Assembly of the African Union — which has recognized that the case
against Mr. Hissène Habré falls within its competence and mandated the
Republic of Senegal to prosecute and ensure that Mr. Hissène Habré is
 ried, on behalf of Africa, by a Senegalese court with guarantees for a fair
 rial — have acknowledged that impunity is no longer allowed under
 nternational law, irrespective of the status of the individual and, in par-
 icular, that Senegal is making efforts to ensure that impunity is not
allowed in this particular case.

                                      (Signed) Abdul G. KOROMA.
                                  (Signed) Abdulqawi Ahmed YUSUF.




25

